IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                         NO. AP-76,929



                         DARRELL WAYNE STANLEY, Relator

                                                 v.

                    BELL COUNTY DISTRICT CLERK, Respondent

                  ON APPLICATION FOR A WRIT OF MANDAMUS
                              CAUSE NO. 49316
                        IN THE 264 TH DISTRICT COURT
                              OF BELL COUNTY

              K ELLER, P.J., filed a dissenting opinion in which K EASLER, H ERVEY, and
A LCALÁ, JJ., joined.

       Applicant attached extra pages to the Article 11.07 form. Two of those extra pages amplify

his answer to question 14(c), which asks why he did not raise his current claims in his previously

filed application. Instruction 5 clearly prohibits this, stating in relevant part: “You may use

additional pages only if you need them for item 17, the facts supporting your ground for relief. Do

not attach any additional pages for any other item 17.”1 The district clerk should not be faulted for


       1
         Article 11.07 form, instruction 5. Applicant also attached some extra pages in connection
with some of his grounds under item 17. Those extra pages, though on notebook paper rather than
a copy of pages from the form, are in compliance with our instructions.
                                                                                   STANLEY — 2

returning a habeas application as non-compliant when the application is in fact non-compliant under

our instructions. Under these circumstances, I cannot agree that the district clerk has violated a

ministerial duty.

       Applicant could bring his application into compliance by omitting the two pages. If he

believes it necessary, he could state on the form a brief summary of his answer to question 14(c) and

amplify his answer in a memorandum.

       With these comments, I respectfully dissent.


Filed: December 12, 2012
Publish